Citation Nr: 0826398	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1961 until 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Washington, D.C. regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify veteran if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of acoustic trauma he sustained 
during active service.  He states he was exposed to rifle and 
other ordinance fire without proper ear and noise protection.  
He also states that he went to sick call on several occasions 
for ringing in his ear and that he has suffered from this 
ringing for the past 40 years.

A September 2002 VA audiology outpatient treatment (OPT) 
record reflected the veteran's complaints of progressive 
bilateral hearing loss and tinnitus.  He described noise 
exposure during service and denied occupational or 
recreational noise history.  An auditory examination revealed 
right ear air conduction thresholds were between 15 and 60 
decibels when thresholds were tested between 500 and 4000 
Hertz.  Left ear air conduction thresholds were between 10 
and 70 decibels at those thresholds.  Word recognition scores 
were 96 percent in the right ear and 44 percent in the left 
ear.  A medical opinion regarding a nexus between the 
veteran's hearing loss and his service, or regarding a nexus 
between his tinnitus complaints and his service, was not 
rendered.

The veteran has not yet been afforded a VA auditory 
compensation and pension examination and an examination is 
necessary to determine whether the veteran's claimed hearing 
disabilities are the result of an in-service disease or 
injury.

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
examination to determine whether he has 
current bilateral hearing loss or 
tinnitus that is related to an in-
service disease or injury.  The examiner 
should review the claims folder and 
acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran currently has bilateral 
hearing loss or tinnitus had its onset 
in service or is otherwise the result of 
an in-service disease or injury.  The 
examiner should take into account the 
veteran's report of symptoms and 
history, and provide a rationale for all 
opinions.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be issued before the 
appeal is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

